Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 06/22/2021 has been considered.
Claims 1, 4-5, 15, and 17 are amended. Claims 1-13 and 15-17 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0198001 to Sarma et al., in view of U.S. Patent Application Publication No. 2017/0032311 to Rizzolo et al.
claim 1, Sarma discloses a method for locating electronic shelf labels (1) in a sales area, said sales area having a plurality of electronic shelf labels (1) distributed in said sales area, each of said electronic shelf labels (1) being associated with an item, each of said electronic shelf labels (1) being provided with a label identifier specific thereto, said sales area comprising a plurality of radiofrequency beacons (4) configured to repeatedly transmit synchronized radio signals (S1), the expected arrangement of the electronic shelf labels in the sales area being described by a planogram configured to comprise association data between each of a plurality of label identifiers and an expected position within gondolas of the sales area, said method comprising the following steps (Fig. 1, paragraphs 24, 34-37, The invention combines the features and capabilities of each device, in a unique way, to provide a capability for detecting the geographic location of assets in a cost effective and repeatable manner. the RFID tags are preferably passive tags, however, in other embodiments, the RFID tags used may be active tags. In embodiments that use active RFID tags containing a battery, an RF signal can be sent to the RFID interrogation device. The first plurality of RFID beacon location tags 102 are strategically placed throughout the retail floor space 100, attached to shelving and other structures at pre-determined fixed positions. Each RFID beacon location tag 102 is associated with a unique RF tag identifier ("Tag ID"). RFID asset identification tags 104 are placed on various assets to be tracked and/or located throughout the retail floor space 100. Depending on the application, the RFID tags 102, 104 may store therein a retail SKU number, a unique serial number identifying the item, or both. RFID asset identification tags 104 can be considered as “each of said electronic shelf labels (1) being associated with an item” and a unique serial number 
a portable terminal (3) provided with a radiofrequency location module receives (S2) radio signals transmitted by the radiofrequency beacons (4) and determines (S4) data derived from the radio signals by means of said radiofrequency location module (Fig. 2-3, paragraphs 34-35 and 47, As the RFID mobile reader/writer 106 moves in the direction D', it wirelessly detects any beacon location RFID tags and asset identification RF tags within its read zone, C' by reading response signals transmitted from the RFID tags present in a range determined by the read zone, C'. Examiner notes that an RFID mobile reader/writer device 106 can be considered as “a portable terminal”); 
at an acquisition time, the portable terminal (3) acquires (S3) the identifier of an electronic shelf label (1) from said electronic shelf label (1) (Fig. 2-3, paragraphs 34-35 and 47); 
the portable terminal (3) transmits (S5) to a central computer server (6) the acquired label identifier and the data derived from the signals received at the acquisition time, the central computer server (6) determines (S6) association data between the electronic shelf label (1) identified by the label identifier and one position of said electronic shelf label (1) determined from the data derived from the radio signals received at the acquisition time, the position thus determined being specific to said electronic shelf label (1) (Fig. 2-4, paragraphs 49-51, 57, and 62, At step 312, the 
However, Sarma does not disclose the use of electronic shelf label in place of RFID labels.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sarma to include, the use of electronic shelf label in place of RFID labels, as taught in Rizzolo, in order to determine the spatial layout of product content in a product facility (Rizzolo, paragraph 2).
With regard to claim 2, the combination of references discloses the portable terminal (3) also acquires an identifier of an item (10) associated with the electronic shelf label (1) and transmits said item identifier to the central computer server (6) as well as the label identifier and the data derived from the radio signals received at the acquisition time, and the central computer server (6) determines association data between the electronic shelf label (1), the position of the electronic shelf label (1) and the item associated with said electronic shelf label (1) (Rizzolo, Fig. 1 and 6 and paragraph 61, Sarma, Fig. 2-4, paragraphs 49-51, 57, and 62).  
With regard to claim 3, Sarma discloses the determined position for the electronic shelf label (1) is determined, among predefined spots, as the nearest spot to the portable terminal (3) (Fig. 2-4, Table 1, paragraphs 49-51, 57, and 62-62, Process 400 is described in accordance with the instant example directed to attempting to infer the location of assets attached to the detected asset identification tags 104-1, 104-2, 104, 3 and 104-4, at step 328 of process 300.).  
claim 4, Sarma discloses the determined position for the electronic shelf label (1) is defined as the combination of a reference of the gondola (2), a number of a shelf (22) and a distance along a rail (21) (Table 1, Fig. 2-4, paragraphs 63 and 67, Examiner notes that the strength of a signal received by the potable terminal is related to the distance between the tag and the portable terminal, therefore, it’s well known that the position determination method is related to a distance. Shelf location table which includes shelf reference location and shelf number is used to retrieve the location of this tag).  
With regard to claim 5, Sarma discloses each electronic shelf label (1) is provided with a radiofrequency peripheral device and the portable terminal (3) acquires the identifier of the electronic shelf label (1) by establishing a radiofrequency communication with said electronic shelf label (1) (Fig. 1, paragraphs 18 and 35-37, RFID location transponders and RFID asset tracking transponders can be considered as “a radiofrequency peripheral device”).  
With regard to claim 6, Sarma discloses the radiofrequency peripheral device comprises an antenna and an NFC-type (Near Field Communication) electronic chip (paragraphs 24 and 34, A system comprises of a first set of passive near-field RFID tags. the RFID tags are small integrated circuits connected to an antenna that can respond to an interrogating RF signal with simple identifying information).  
With regard to claim 7, the combination of references discloses each electronic shelf label (1) is provided with an element for visually representing the label identifier, and the portable terminal (3) comprises an optical reader adapted to read said visual 
With regard to claim 9, the combination of references discloses the location data are position coordinates (Rizzolo, paragraph 54, an associated location, such as x,y coordinates).  
With regard to claim 11, Sarma discloses the sales area includes a plurality of gondolas (2) carrying the electronic shelf labels (1), said gondolas defining aisles (5) therebetween, and radiofrequency beacons (4) are arranged in the extension of aisles (5) of the sales area (Fig. 1-2, paragraphs 36-36).  
With regard to claim 12, Sarma discloses for each of a plurality of aisles (5), a radiofrequency beacon (4) is arranged on each side of the extension of the aisle (5) (Fig. 1-2, paragraphs 36-36).  
With regard to claim 13, Sarma discloses wherein the radiofrequency beacons (4) emit pulses over a frequency band greater than 500 MHz according to the Ultra wideband technique (It’s well known that ultra-wideband is a technology for transmitting information across a wide bandwidth (>500 MHz)).  
With regard to claims 15 and 17, Sarma discloses a system for locating electronic shelf labels (1) in a sales area, said sales area having a plurality of electronic shelf labels distributed in said sales area, each of said electronic shelf labels (1) being associated with an item (10), each of said electronic shelf labels being provided with a label identifier specific thereto (Fig. 1, paragraphs 35-37), said system comprising: 
a central computer server (6), comprising a planogram configured to comprise association data between each of a plurality of label identifiers and an expected position repeatedly transmit synchronized radio signals, a portable terminal (3) provided with a radiofrequency location module configured to receive the radio signals and determine data derived from the radio signals by means of said radiofrequency location module, the portable terminal (3) being further adapted to acquire, at an acquisition time, an identifier of an electronic shelf label (1) from said electronic shelf label (1), and to transmit to the central computer server the label identifier (6) and the data derived from the radio signals received at the acquisition time, the central computer server (6) being configured to determine association data in the planogram between the electronic shelf label (1) identified by the label identifier and one position of said electronic shelf label (1) determined from the data derived from the radio signals received at the acquisition time, the position thus determined being specific to said electronic shelf label (1) (Fig. 2-4, paragraph 24, 34-35, 47, 49-51, 57, and 62).  
However, Sarma does not disclose the use of electronic shelf label in place of RFID labels.
However, Rizzolo teaches the use of electronic shelf label in place of RFID labels (each price tag 18 generally includes a unique identifier 54 for the product, such as a 1 or 2-dimensional barcode or stock keeping unit (SKU) code. As an example, a 1D EAN-13 code may be printed on or otherwise affixed to the product label. 2D barcodes are commonly referred to as QR codes or matrix codes, Fig. 1 and 6 and paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sarma to include, the use of electronic shelf 
With regard to claim 16, Sarma discloses the central computer server (6) is configured to determine a position of the electronic shelf label (1) corresponding to the combination of a gondola reference (2), a number of a shelf (22) and a distance along a rail (21) (Table 1, Fig. 2-4, paragraphs 63 and 67).  
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0198001 to Sarma et al., in view of U.S. Patent Application Publication No. 2017/0032311 to Rizzolo et al., and further in view of U.S. Patent Application Publication No. 2006/0114104 to Scaramozzino.
With regard to claim 8, the combination of references discloses the radiofrequency location module determines the location of the portable terminal (3) from the radio signals transmitted by the radiofrequency beacons (4), and the data derived from the radiofrequency signals are position data (Sarma, Fig. 2-4, paragraphs 49-51, 57, and 62), however, the combination of references does not disclose determines the location of the portable terminal (3) by measuring the propagation time of the respective signals of said radiofrequency beacons.
However, Scaramozzino teaches determines the location of the portable terminal (3) by measuring the propagation time of the respective signals of said radiofrequency beacons (the distance between a mobile RFID reader and receivers is calculated by measuring the amount of time it takes for a signal to propagate from the mobile unit to the receiver. Measuring the propagation delay generally requires the receiver to know the absolute time the signal was transmitted and received. In all these cases, the transmission time is used to determine distance, and distance measurements to different receivers can be used to determine the mobile RFID reader location, paragraphs 43 and 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, determines the location of the portable terminal (3) by measuring the propagation time of the respective signals of said radiofrequency beacons, as taught in Scaramozzino, in order to determine the spatial layout of product content in a product facility (Scaramozzino, paragraph 2).
With regard to claim 10, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the data derived from the radiofrequency signals are reception time measurements of said signals, and the location of the portable terminal (3) is determined by the central computer server (6) from said time measurements.
However, Scaramozzino teaches the data derived from the radiofrequency signals are reception time measurements of said signals, and the location of the portable terminal (3) is determined by the central computer server (6) from said time measurements (The mobile RFID reader 200 suitably communicates with a computer system using wireless communication techniques. The communication transmissions used by the mobile RFID reader 200 for communication with the system can also be used to determine the location of the mobile RFID reader 200. Based on the difference 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the data derived from the radiofrequency signals are reception time measurements of said signals, and the location of the portable terminal (3) is determined by the central computer server (6) from said time measurements, as taught in Scaramozzino, in order to determine the spatial layout of product content in a product facility (Scaramozzino, paragraph 2).
Response to Arguments
Applicants' arguments filed on 06/22/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose a plurality of radiofrequency beacons (4) configured to repeatedly transmit synchronized radio signals”.
Examiner does not agree. Sarma discloses the RFID tags are preferably passive tags, however, in other embodiments, the RFID tags used may be active tags. An RF signal can be sent to the RFID interrogation device (paragraphs 34-35). It’s well known that the setting and timing of transmitting radio signal for active RFID tags can be arranged/modified/designed to be synchronized. Therefore, the RFID tags can be active to transmit data synchronized to a RDIF device, which is considered as repeatedly transmit synchronized radio signals”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARIEL J YU/Primary Examiner, Art Unit 3687